. ...


_..:.-   ,-   -_




                           .   .;
                                                                                       ....J
                                                                                       _.-.    105

                    :                                         ..             -


      . f

Hon. Aubrey Robison - Page 2

               * %?rovided,
                        hOWQVlW, .tncounties having
             less tbfm.elght thouaarid.and one (8,001)
             schulastics,where tlietot& expense
             for 0ff%m aeslatlmt5doas not excead
          . TuonCy folir Eun4red Dolll3rs (~2WO.)~ per
             IIIIIMQ~
                    tho salary‘of the County Super-
           . Lntendentnsy.ha tu3tRt a aim not to
            .excoedThirty Six fiund~edDollem
          l     iiz;i          ;;;;my   b y   ec flo n   of    the:Co mty

                                   Provided, however, that.
              in no Lraetenceah& the salarlco     a8 are                                              I.



              herein provided bs mre than Six Eundre4
              Dollam ($600.) fn~roaae   OQ8l' the preoent
              5aXaric~.for the fm+e sclwldsticpopu-                                                             ;



 -        ~, elation bracket.*.
         ~.
          "The Coqnty;&ard of~Trustae8of PdarrieCounty.                                                         ‘..
     vote4 unanimouslyto pay the          Sugietinten4eqt                                                                 1

                BunAre
    !RIphirty-"Lx        ~Dollam          anRua3ly t&ifng
     thLs actlon under.EouseBill Xo. 292. The total
     oxpanss for office assf.&~ent,a
                                   18 Bightesn Iidn4rw~-
    Dollarra($Moo.)            .'.
                                 .               _'                                              ,.        ._

                                                                                                                      :
                      .
          “I tiouid&ppreciate a @II&+ 09 the coq-     "
  .' structionto be plimxb-an Sactioti1, of Bouae~i3lU                                          :..


    !?o.292, lbrty-nba$h   Le&islature, en4 especl~ly .,.'
    that parf;~readIngr.
                ‘~Provi4e4,..howober,that l.nn& instance                                                    .
                ahail 'theaalosies as.he~eln'pmVided be .
                more thsn six riuadre4Dolla??a($500.)
                Increase over the precent aalariea~foor ...
                the .oaneacholcrst~cpoptiatfonbracket,'
     S.naoSar~aait,concerns~the legaltty of the Couuty
     Superintendentof Harris County receiving au ~snuual
     salary of'Thfrty-sLxRur$re4 Dollar~~($XQO.).a
                Eouae Bill 150.292, t(gthLegislature                        of   Texas; reads
In part       as f'all.o??sr
                                                             .-
           I



         Don. Aubrey Robison - Pee                                3

                   Bill,Do. 328, Aota, Forty-eighthLeglnlsture,
    .              Regular Session; 3943; Zs &men&34 to hereafter
                   rat14a~ followe:
                        a~Sectlon~l. Sul.aryof the County Supcr-
                   intohdtent.The elective.Co*antySuperintendents
                   of public Inatruotfon shall roceive~tram the
                   Avallablo School Puud of thels?rcspsotivocounties
                   3nnu3l ealar~es baaed OA the ocholasticpopulation
                   OS such oountiea 83 follows:
                           "Population                                             ArouRt
                                                                                     .~"                        ‘.
                                                                                                                      i
                                                                                                                      i
                            . . . . .                                              . . . .                            !
               -
                           '3,qol:p-f
                                   4,ood                                           ?;.500.00
.                                                                            :
    ..                                                                .‘..                                      .:    /
                            .       .   .~. •‘~ .                                  .     .   .   .
                                :

           .               '*Provldod,however# in'oouutfeshaving
               ~loas~+tn                eight       thou&,        anQ~or10       (8,001)         schola3~~
                   tioa,   where           tluj     tcptsl    expenea   for       of@x           tt8slet3xkts
                   doe3 not exooed Twenty-four Eun4re4 Dollera'
                   ($2400) .peranmum, the salary of the county Super-
                   .dntendentmay to set at S szn~not to ercet+Thirty-
                   SIX Hundrad Dollnrs ($3,600) per'annum by aotion
                   of the County Board of Trustees. ProVlded,                                                    ,a

                   however, that.ln no,In3tBtlceshell the salarlas
                   as are .herelnproviQedbe more th3n Six Run4rod
                   Dollsrs ($600) inaroase~over the present ~~3.3.8rb38,
                   for the sem scboZa3tic populati~'brachut.YV           ...~
                  The Qovernor.M~e4,Rouse Bill 292, without.kls ap-
     proval, in the Offfce of the.Secretaryof State on June 25
     and as have &at obtalhed a copy-of same; ThLa-bZ11 was
     passed by the llauseby the Polloving vote: Yoaa 120, : ';
     Keys 2, and the House conkrred in Senate amendments.by
     the fOll.GWin@:  VOtC: YCU% l@i,;uRYti0. It WRS pa,s~ecJ   by
     the Senate by the PollovLrkgsotor Yeas S-3,3nya 0. It In,
     therefore,f.nfnzncdlate&feet, but tbare will beno funde
     vith FihLchto pti,y tha increascd salarl~atl uz~ti~. sfter
     SePtedxe 1, i945. .Ya quote the follovirap:    from Section 1
     Of'the hct;
                .          .
.   -

            .
        .. .- . . . . .-       _ _.




        %m. Aubmy Robisou - Page 4

                      officeof the cotity aupofinteudentaitdthe s%mo
                     &all be dotemined .by t-he.resident scholastic
                     populationof the comty.. lt sh%Zl be the duty
                     of the Couuty Board of WUstees l;ofile the budcat
                     for county adnin~alqatianexpense with the Stnte
                     Department of Rduoation ou OF before September
                     Slrat,of each sc.ho~%aticye%r, the budget to be
                     app?l'OV%d
                              ad CePtifiEd t0 by the .PEB%dGilt Of.th%
                     County Board OS Elucation %nd attested to by .the
                     COUnty SUp~i4llte~iellt.'phecox@%rmitfouheroin
                     provided for sh%ll be paid n~onthlyupon the order
                     of the.County School P-rust&es;provided tb%t the
                     Salary tor tbo month of September shall hot be
                     pald until'thenCounty &perl.nteudentpresents a
                     receipt 'fromthe State SUperintendozAshe-      that"
                    -.heh%a wde %ll reports required of h5x1."
               Thfs In&et ‘la for the Wiool year begfnul$~Saptem-
     bar.1, i945. The preac~1tbudget for the'Suporfntendentof
     fbrrl8 COUnty v8.sba8ed on his3 UabWJr Of $2,000.00 ~&?P~6ixUim'
    'and, therefore,no more th%u $165.65 per month siaybs paid to
     hlq~uutll the now budget fop %945-.46 la ln effect. You tie,
     ttirefore,.%dvl%id that,uo chenge is made by .thiki laarIn the ,'
                                           uut,llsfter September li
                                      _’ .::
     aelary of the County sUperJ.ntendent
        1945.
                 ‘It is our ii&her opinioq  that after sucli tlnie: : .’ ,.
        (Sept.:1; 1945, and sSter ths 19&5-&6 bud&et is in effect):. the
        molln~un%slary whhio,hho%n
                                 be allowed to th% County ~uporlnteuduzt
        of’ Jbrris County ull.kl~bo tbs sum OS $266.65 per no&h. .~ This
                                                                              ,
        aawunt is b%sed upon,the nk&aum %nnu& mlarg allowable tider
        H. B. 292 yhlch we hold to be the.stm OS $3,200.00 per %imuzn.
                  He c&a,vfnh  to czS%rlg point out th%t s%iaw Sk-
        CXW~BQB for public oSSloi%Ls %PB .cXoarlyRrospeotiveend ape
        not rotmact,ive. TNn has been the ~unffom holdtag OS the
        courts end of thi8 depa&xienC* Thorefom e8 polqted out %bCve,
        When the sslazy &creams becomes effective;  thenCouuty

                           .